Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 11/02/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-8 are pending in this application. 
Claim 1 has been amended. 
Claims 1-8 have been rejected.

Claim Rejections -35 USC §103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.	 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 20090098286 in view of NPL Kim et al. ( KR 1505361 B1) in view of NPL Thomas et al. (JP 2006 238814 A) in view of NPL Su et al. (Phytochemistry 27(5): 1315-1318, 1988) in view of NPL Syiem et al. (Pharmaceutical Biology, 2006, Vol. 44, No. 8, pp. 613-618) in view of NPL Pan Z et al. (in CN 101371880, Abstract) and in view of NPL Park H et al. (Abstract of KR 2003048370) and as evidenced by  Morikawa et al. (US 2016/0288110) and as evidenced by NPL Buckwheat tartary (  Page 1).


Koike et al. is silent about specific ingredients and their amounts in bio- preservatives used to prepare sashimi.
Koike et al. is silent about Fagopyrum tartaricum and its amount.
NPL Kim et al. discloses that Fagopyrum tartaricum has the antibacterial property (at least in Abstract) and therefore, serves as bio preservative agent. NPL Kim W-Y et al. also discloses that the amount can be very broad from 0.001 to 99.99 wt.% Fagopyrum tartaricum is in 0.001 to 99.99 wt.% of food composition (paragraph 32) and
in another embodiment it is in food can be 15 wt. % or less (paragraph 48) in the food composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ([O090], [0158]) with the teaching of NPL Kim et al. to include Fagopyrum tartaricum having antibacterial property (at least in Abstract).
Koike et al. is silent about Oscheckia chinensis and its amount.
(i) 	NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract). Therefore, it also serves as natural biopreservative agent at the level of protecting oxidation sensitive components in food composition.
(iii) 	NPL Thomas et al. discloses that Gallic acid containing composition serves as flavor enhancer (at least in Abstract and claims of NPL Thomas et al.)

NPL Pan Z et al. discloses that Osbechia chinensis can be used in an amount from 6-8 parts by weight without any toxicity (at least in Abstract).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to include Osbeckia chinensis in the food composition in order to serve as antioxidant as disclosed by NPL Su et al. (Abstract of NPL Su et al.), and the presence of gallic acid, gallate serve as flavor enhancer as
taught by NPL Thomas et al. (at least in Abstract and claims of NPL Thomas et al.) and also Osbechia chinensis is used as anti-hyperglycemic agent as taught by NPL Syiem D et al. (Abstract) and therefore, this antioxidant property containing biological herb in addition to its natural antioxidant property and it can be used in an amount from 6-8 parts by weight without any toxicity as taught by NPL Pan et al. (at least in Abstract).
Koike et al. is silent about mint and its amount.
Regarding mint, NPL Park Hu et al. discloses that mint is used from 0.1-10 parts by weight of the preservative composition. It is known that mint has its own flavor and also has pleasant cooling effect as disclosed by NPL Makoto et al.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ([(0090], [0158]) with the teaching of NPL Park HJ et al. because mint is used from 0.1-10 parts by weight of the preservative composition.
amended claim 1, it is to be noted that as because the disclosed combined prior art teaching have disclosed Fagopyrum tartaricum with the motivation to serve as antibacterial agent, it is proper to combine. Also the disclosed Fagopyrum tartaricum is identical to the claimed Fagopyrum tartaricum and the disclosed range amounts meet the claimed range amounts of Fagopyrum tartaricum. Therefore, the property of the disclosed Fagopyrum tartaricum  will have identical property of the claimed Fagopyrum tartaricum  which includes “1) the Fagopyrum tataricum extract comprises flavonoids and phenolic antioxidants; 2) the flavonoids are resveratrol having a phenolic hydroxyl group; and 3) the phenolic antioxidants comprise proanthocyanidin” as argued by the applicants and meet claimed invention.  
It is also evidenced by Morikawa et al. (US 2016/0288110) that flavonoids and   phenolic molecules, polyphenol which includes resveratrol and proanthocyanidin ([0041]) can be  isolated from plants as raw material ([0046]) including tartary Buckwheat ([0048]) and  Buckwheat tartary is Fagopyrum tartaricum as further  evidenced by NPL  Buckwheat tartary (  Page 1  ). It is also evidenced by applicants specification (at least in PGPUB [0008]).
NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract). Therefore, it also serves as natural biopreservative agent at the level of protecting oxidation sensitive components in food composition. Even if NPL Su et al. does not specifically mention Zirconium methyl gallate, it is evidenced by applicants specification that in Oscheckia chinensis extract has in Oscheckia chinensis (in PGPUB at least in [0010]).  As the disclosed Oscheckia chinensis is identical to the claimed Oscheckia chinensis and the disclosed Oscheckia chinensis extract will have identical constituents and property of the claimed Oscheckia chinensis. It is also evidenced by applicants specification that in Oscheckia chinensis extract Zirconium methyl gallate (at least in PGPUB [0010]).

8.	 Claims 2- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 20090098268 in view of NPL Kim et al. (KR 1505361 B1) in view of NPL Thomas et al. (JP 2006 238814 A) in view of NPL Su et al. (Phytochemistry 27(5): 1315-1318, 1988) in view of NPL Syiem et al. ( Pharmaceutical Biology, 2006, Vol. 44, No. 8, pp. 613-618) in view of NPL Pan Z et al. (in CN 101371880 , Abstract) and in view of NPL Park H et al. (Abstract of KR 2003048370) as applied to claim 1 and further in view of Sakai et al. US 2004/ /0161524 and further in view of NPL Icen et al. (in J of Supercritical fluids 55, 156-160, 2010) and in view of NPL ultrasonic extractor (copyright 1999-2008, last page and Under “Effects of
Ultrasonic Extraction under the Photo, Vikhu et al. 2011 which is used for motivation and is considered as prior art date).

9. 	Regarding claim 2, Koike et al. is silent about the sequential steps of claim 2.
NPL Kim et al. discloses that Fagopyrum tartaricum is extracted by using ethanol and also can include ultrasonic wave extraction (at least in paragraph 29) followed by filtering using filter paper (paragraph 30) followed by rotary vacuum evaporator to evaporate and concentrate (paragraph 30).

Regarding the alcohol extraction with ultrasonic extraction, NPL ultrasonic extraction teaches that the ultrasonic extractor provides better extraction because it helps to release phytochemicals from botanicals (at least on page 1, and page 4, Fig and below Fig description from Vilkhu et al. 2011 and copyright 1999-2021 is at the last page).
Regarding claim limitation of “supercritical carbon di oxide method’, Sakai et al. discloses that the extraction can be done using supercritical fluid carbon dioxide also ([(0070]). One of ordinary skill in the art would have been motivated to preliminary extract the ingredients from plant by alcohol extraction with ultrasonic vibration followed by the residual powder can be further extracted using combined supercritical carbon di oxide method” as disclosed by Sakai et al. because supercritical carbon di oxide provides the benefit of better and efficient leaching of the botanical component in a short time as disclosed by NPL Icen et al. (at least on page 159 col 2 , the paragraph above “conclusion’).
It is to be noted that one of ordinary skill in the art would have been motivated to perform both the types of extraction (ethanol with ultrasonic vibration ) followed by supercritical carbon dioxide with co-solvent alcohol on the residual powders in order to have better leaching of the botanicals from the plant powder.
It is to be noted that after the second extraction with supercritical carbon di oxide at step of claim 2 (3), the solid can be heated further with water in order to have the adhered extracted material which adhered to the particles and also to have residual further extraction using water during agitation and under heating condition. Sakai et al. 
Regarding step 2 (4), as discussed above, NPL Kim et al. discloses that Fagopyrum tartaricum is extracted by using ethanol and also can include ultrasonic wave extraction (at least in paragraph 29) followed by filtering using filter paper (paragraph 30) followed by rotary vacuum evaporator to evaporate and concentrate (paragraph 30).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. (seasoning composition [0090]) to make extracted Fagopyrum tartaricum in order to use it as an antibacterial natural biopreservative in the seasoning composition.
Koike et al. in view of NPL Kim et al. are silent about the step of making powdered Fagopyrum tartaricum as claimed in claim 2.
NPL Syiem D et al. discloses that the O. chinensis was washed, dried, powdered homogenized to make powder form prior to alcohol extraction step.
It is to be noted that even if NPL Syiem D et al. discloses the method for O. chinensis, however, it is applicable to any herb plant.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. in view of NPL Kim et al. to perform the steps of washing, drying, and to make powdered homogenized form of Fagopyrum tartaricum to be used for the next step of alcohol extraction step.
Regarding the phrase “passing through 20-30 mesh’, it is to be noted that it is within the skill of one of ordinary skill in the art to decide what type of powdered particle size is desired.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in modified Koike et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10.	 Regarding claim 5, NPL Syiem D et al. discloses that the O. chinensis was washed, dried, powdered homogenized to make powder form prior to alcohol extraction step.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Koike et al. in view of Sakai et al. to include the teaching of NPL Syiem, D et al. in order to perform the steps 
Regarding the phrase “passing through 20-30 mesh’, it is to be noted that it is within the skill of one of ordinary skill in the art to decide what type of powdered particle size is desired.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in modified Koike et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Even if NPL Syiem D et al. is silent about the sequential steps to extract O. chinensis, however, Sakai et al. also discloses that the plants in powder form can be
extracted using aqueous ethanol ([0016]) as preferred solvent ([0068]) followed by removing residues ([0111]). It is to be noted that Sakai et al. discloses the method is applicable in general to plant powders. Sakai et al. also discloses that the extraction can be done using supercritical fluid carbon dioxide also ([0070)).
Therefore, one of ordinary skill in the art would have been motivated to use the common steps as disclosed by NPL Kim et al. for the extraction of Fagopyrum tartaricum
It is also to be noted that it is within the skill of one of ordinary skill in the art to use the disclosed teaching of an approximate ratio in order to optimize the amount 

11.  	Regarding claim 7, it is to be noted that Sakai et al. discloses the method is applicable in general to plant powders. NPL Park et al. also discloses that mint containing herbs can be ethanol extracted and the ethanol extract can be used in the preservative composition (at least in [0061], [0052]). Therefore, one of ordinary skill in the art would have been motivated to use the common steps as disclosed by Sakai et al., NPL Syiem D et al. NPL Park et al., and NPL Kim et al. are applicable for mint plant extraction also as discussed for claims 2,5 above.

12.	 Regarding claims 2, 5, 7, however, the duration of extraction, time, temperature as Claimed in claims 2, 5, 7 are variables and depend on type of plant, amount of plant powder to be extracted etc. therefore it is considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of duration of extraction, time, temperature is not considered to confer patentability to the claims. As the extracted components are variables that can be modified, among others, by adjusting the amount of specific amount of duration of extraction, time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount and type of extractable material and which 
It is also to be noted that even if it is not disclosed 5-10 parts by weight of Fagopyrum tartaricum to 60-80 parts by weight of ethanol as claimed in claim 2 (2), and 2-3 parts by weight of O. chinensis to 50-60 parts by weight of ethanol as claimed in claim 5 (2), and 3-5 parts by weight mint to 70-80 parts by weight of ethanol, as claimed in claim 7 (2), however, the ratio is an approximate value and can be optimized by one of ordinary skill in the art for the better extraction.
Therefore, absent showing of unexpected results, the specific amount of ratio is not considered to confer patentability to the claims. As the extracted components are variables that can be modified, among others, by adjusting the amount of specific amount of duration of extraction, time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount ratio of the powder and solvent in modified Koike et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degree of 

13. 	Regarding claims 3, 6, 8, mass fraction of the ethanol, it is to be noted that NPL Kim et al. discloses broadly water, C1-C6 alcohol etc. can be considered as solvents to extract Fagopyrum tartaricum ( paragraph 14, Under Technical Solution). Sakai et al. discloses aqueous ethanol ([0028], [0038]) and can be 30%, 40% ethanol (at least in Example 2, [0127], Example 5 [0140] etc.) 50% ethanol which overlaps the mass fraction of the ethanol solution 40-50% as claimed in claims 3, 6, 8.

14. 	 Regarding claim 4, Sakai et al. discloses that the step of extraction can be at any broad range of temperature from 20-90 degree C ([0073]). Therefore, it is considered as it is within the skill of one of ordinary skill | the art to optimize the temperature and time in order to have the best extraction.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the extracted components are variables that can be modified, among others, by adjusting the amount of specific time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would .


Response to arguments
15.	Applicants arguments and amendments have been considered. However, they are not persuasive and discussed below.
Applicants argued the following points:
(a) Argument (Reason #1) : Applicants argued that “ None of the cited prior art, alone or in combination, discloses Fagopyrum tataricum extract as claimed in claim 1 having at least the following features: 1) the Fagopyrum tataricum extract comprises flavonoids and phenolic antioxidants; 2) the flavonoids are resveratrol having a phenolic hydroxyl group; and 3) the phenolic antioxidants comprise proanthocyanidin.
Koike (US2009/0098268) discloses a liquid seasoning containing 0.4 to 8% by mass of sodium, 0.01 to 4% by mass of flavonoid and 1 to 10% by mass of ethanol. However, Koike is silent regarding Fagopyrum tataricum. With respect to feature 1), Koike is silent about "phenolic antioxidants", Koike discloses that the liquid seasoning can be combined with various additives, such as an antioxidant (see para. [0090]). Koike does not disclose that such antioxidant is phenolic antioxidants. In the claimed 
Fagopyrum tataricum extract against oral microorganisms. Kim uses the Fagopyrum tataricum extract against oral microorganisms, particularly, Streptococcus spp., Aggregatibacter actinomycetemcomitans, Prevotella intermedia, and Fusobacterium nucleatum sub sp (see Abstract). However, Kim does not teach that the Fagopyrum tataricum extract can used to inhibit and kill bacteria in sashimi. It is noted that bacteria in sashimi include -E. coli, Staphylococcus aureus, Pseudomonas fluorescens, Bacillus subtilis, Candida utilis (see table 1 of the original version of the specification), which are totally different from those oral microorganisms as mentioned in Kim. A person of having ordinary skill in the art has no idea that the Fagopyrum tataricum extract can be used to inhibit and kill bacteria in sashimi, and thus, a person of having ordinary skill in the art does not have motivation to use the Fagopyrum tataricum extract to inhibit and kill bacteria in sashimi. In addition, with respect to features 1), 2) and 3), Kim fails to disclose flavonoids and phenolic antioxidants.
Other cited prior art is silent regarding Fagopyrum tataricum extract, and not to mention the disclosure of the features 1)-3).
Therefore, the cited prior art alone or in combination does not teach a Fagopyrum tataricum extract having features 1)-3) as claimed in claim 1.
In response, it is to be noted that and as mentioned in the office action, NPL Kim et al. was used to address include Fagopyrum tartaricum . One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ([O090], [0158]) with the teaching of NPL Kim et al. to include Fagopyrum tartaricum having antibacterial property (at least in Abstract).
Fagopyrum tartaricum with the motivation to serve as antibacterial agent, it is proper to combine. Also the disclosed Fagopyrum tartaricum is identical to the claimed Fagopyrum tartaricum  and the disclosed range amounts meet the claimed range amounts of Fagopyrum tartaricum. Therefore, the property of the disclosed Fagopyrum tartaricum  will have identical property of the claimed Fagopyrum tartaricum  which includes “1) the Fagopyrum tataricum extract comprises flavonoids and phenolic antioxidants; 2) the flavonoids are resveratrol having a phenolic hydroxyl group; and 3) the phenolic antioxidants comprise proanthocyanidin” as argued by the applicants and meet claimed invention.  
It is also evidenced by Morikawa et al. (US 2016/0288110) that flavonoids and   phenolic molecules, polyphenol which includes resveratrol and proanthocyanidin ([0041]) can be  isolated from plants as raw material ([0046]) including Buckwheat tartary ([0048]) and  Buckwheat tartary is Fagopyrum tartaricum as further  evidenced by NPL  Buckwheat tartary (  Page 1  ). It is also evidenced by applicants specification (at least in PGPUB [0008]).

17.	Argument (Reason #2): Applicants argued that “ None of the cited prior art, alone or in combination, discloses that the claimed Osbeckia chinensis extract as claimed in claim 1 having at least the following features: 1) the Osbeckia chinensis extract comprises gallic acid and zirconium methyl gallate; and 2) the gallic acid has a carboxyl group.
Koike is silent about Osbeckia chinensis, not to mention its features 1)-2).

Other cited prior art is silent about zirconium methyl gallate and fails to disclose that gallic acid has a carboxyl group.
Therefore, the cited prior art alone or in combination does not teach an Osbeckia chinensis extract having features 1)-2) as claimed in claim 1”.
In response, it is to be noted that and as mentioned in the office action, 
NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract). Therefore, it also serves as natural biopreservative agent at the level of protecting oxidation sensitive components in food composition. Even if NPL Su et al. does not specifically mention Zirconium methyl gallate, it is evidenced by applicants specification that in Oscheckia chinensis extract has in Oscheckia chinensis (in PGPUB at least in [0010]).  As the disclosed Oscheckia chinensis is identical to the claimed Oscheckia chinensis and the disclosed range amounts meet the claimed range amounts of Oscheckia chinensis, therefore, the property and constituents of the disclosed Oscheckia chinensis extract will have Oscheckia chinensis. it is evidenced by applicants’ specification that in Oscheckia chinensis extract Zirconium methyl gallate (at least in PGPUB [0010]). 

18.	Argument Reason #3: Applicants argued that “None of the cited prior art, alone or in combination, discloses the combination of "resveratrol having a phenolic hydroxyl group" and "the gallic acid has a carboxyl group". The cited prior art, taken individually or in combination, fail to disclose that carboxyl group in the gallic acid antioxidant forms an intermolecular hydrogen bond with the phenolic hydroxyl group in the resveratrol flavonoids. Therefore, the interaction between molecules is enhanced, enabling the antibacterial component (resveratrol) and the antioxidative component (gallic acid) to form stable dispersion in the preservative after dispersion to keep the sashimi fresh (see the last paragraph in page 2 of the original version of the specification). Therefore, the combination of the mentioned two features is non-obvious over the cited documents”.
In response, as discussed above, as the disclosed prior arts disclose resveratrol and gallic acid, their respective structures are identical and it is also identical to the claimed resveratrol and gallic acid. 
It is also  to be noted that even if the prior arts of record do not specifically disclose the combinations of resveratrol having a phenolic hydroxyl group" and "the gallic acid has a carboxyl group", however,  the modification of the primary prior art by Koike et al. with  the teachings of respective secondary prior arts with motivation to include these ingredients will incorporate their properties and will have combined functional properties in the composition when both are present in the final product. 

19.	Argument Reason #4 Applicants argued “None of the cited prior art, alone or in combination, discloses the combination of "flavonoids" and "mint extract".
In response, it is to be noted that even if the prior arts of record do not specifically disclose the combinations of flavonoids and mint, however, the modification of the primary prior art by Koike et al. with the teachings of respective secondary prior arts with motivation to include these ingredients will incorporate their properties and will have combined functional properties in the composition when both are present in the final product. However, if applicants may provide any additive and/or synergistic effect by providing experimental results by comparing their combined effects compared to individual components, as unexpected result that will overcome the rejections of record. 
The cited prior art, taken individually or in combination, fail to disclose that the mint extract can combine with flavonoids in the preservative to expand the antibacterial spectrum, further improving the killing and inhibitory effect on bacteria (see lines 3-4 of page 3 of the original version of the specification). Therefore, the combination of the mentioned two features is non-obvious over the cited documents.

20.	Argument Reason #5 Applicants argued “None of the cited prior art, alone or in combination, discloses that "each of the Fagopyrum tataricum extract, the Osbeckia chinensis extract and the mint extract has hydrophilic groups for water retention". Therefore, the feature mentioned herein is non-obvious over the cited prior art.
In response, it is to be noted that and examiner holds the same position as discussed above that as because disclosed mint extract is identical to the claimed mint extract, therefore the property of mint extract is identical and , therefore, mint extract will provide  water retention property because “the mint extract has hydrophilic groups for water retention". 
Regarding the argument that “cited prior art, taken individually or in combination, fail to disclose that the mint extract can combine with flavonoids in the preservative”, examiner holds the similar position if applicants may provide any additive and/or synergistic effect by providing experimental results by comparing their combined effects compared to individual components, as unexpected result, that will overcome the rejections of record.
Therefore, regarding establishing the unexpected result, as advised by the examiner, are insufficient only based on arguments to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and
 (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower 
As because, applicants may need to further submit “Unexpected Result”, examiner did not consider to set up an interview as requested by the applicants (in Remarks last para, last page). 
However, examiner will definitely consider the request for interview during the progress of the prosecution in future. 
Therefore, the rejection is made as final. 

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799